Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158853                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
                                                                                                       Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 158853                                          Justices
                                                                    COA: 339701
                                                                    Wayne CC: 87-004693-FH
  RONALD WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         By order of April 5, 2019, the application for leave to appeal the November 29, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Turner (Docket No. 158068). On order of the Court, that case having been decided on
  January 17, 2020, ___ Mich ___ (2020), the application is again considered and, pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of
  the Court of Appeals holding that the defendant was not entitled to resentencing, and we
  REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent
  with this order. The defendant was not required to file a motion for relief from judgment
  to challenge his sentence for second-degree murder that was imposed concurrently to his
  sentence for first-degree murder committed when he was less than 18 years old. People v
  Turner, supra. The trial court had jurisdiction to consider his arguments concerning his
  second-degree murder sentence at the resentencing for first-degree murder held pursuant
  to MCL 769.25a and Miller v Alabama, 567 U.S. 460 (2012). On remand, the trial court
  shall consider whether the sentence for second-degree murder was based on a legal
  misconception that the defendant was required to serve a mandatory sentence of life
  without parole for first-degree murder. If so, the trial court may exercise its discretion to
  resentence the defendant for second-degree murder. In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the remaining questions presented should
  be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
           p0323
                                                                               Clerk